Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose, teach or suggest the claimed pharmaceutical tablet obtained by a direct compression method, the pharmaceutical tablet comprising: an active ingredient; a polyvinyl alcohol resin having a degree of saponification of 70 mol% to 100 mol%, wherein the polyvinyl alcohol resin is an unmodified polyvinyl alcohol consisting of vinyl alcohol structural units and polyvinyl ester structural units; and a plasticizer other than water in an amount of 1 to 8 parts by weight with respect to 100 parts by weight of the polyvinyl alcohol resin, wherein the plasticizer is a liquid polyhydric alcohol at 25°C. The instant specification demonstrates superior disintegrablity and higher tensile strength  due to the claimed plasticizer in a directly compressed tablet. The claimed invention is therefore distinguished from prior art of record.
Claims 1-3 and 6-7 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612